                             Case 3:18-mj-08358-ATB Document 2 Filed 11/26/18 Page 1 of 1


(W.D.T.X. Ref: 245H)(Rev. 01/05) - Judgement ina Criminal Casefora Petty Offense (Short Form)


                                                              UNITED STATES DISTRICT COURT                                           FILED
                                                                           WESTERN DISTRICT OF TEXAS                             NOV15 2018
                                                                                      EL PASO DIVISION                           Clerk, U.S. District
                                                                                                                                        Court
                                                                                                                                 Western District of

                                                                                                                                       Texas


                                                                                                                                         CR
                                                                                                                          By:.
                                                                                                                                                Deputy


UNITED STATES OF AMERICA                                                                        §
                                                                                                § CASE NUMBER: EP:18-M-08358(1) ATB
vs.                                                                                             § USM Number:
                                                                                                §
(1) GILGRACIER DE ALMEIDA                                                                       §

                    Defendant.
                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                       (For A Petty Offense) - ShortForm

                    Thedefendant, Gilgracler DeAlmeida, was represented bycounsel, Henry Lawrence Chisolm.

              Thedefendant pled guilty to the complaint on November 16,2018. Accordingly, the defendant is adjudged
guilty ofthe following offense(s):

Title & Section                                     Nature of Offense                                                Date of Offense


8 use 1325(a)(1)                                    IMPROPER ENTRY BY AN ALIEN                                       November 10,2018

                    As pronounced on November 16,2018, the defendant is hereby committed to the custody ofthe United States
Bureau of Prisons fora term of Time Served. The defendant shall remain in custody pending service ofsentence.

           Thespecial assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. §
3573 because of reasonable efforts to collect this assessment are not likely to be effective.

                    Signed on thisday, November 15,2018.




                                                                                                ANNET BERTON
                                                                                                UNITED STATES MAGISTRATE JUDGE

   Exeo
      By'-~
      united States
